Citation Nr: 1042811	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 (West 2002) for residuals related to sinus surgery conducted 
at a VA facility on July 9, 2007, to include confusion, memory 
loss, a traumatic brain injury, migraine headaches, transient 
ischemic attacks, and an anxiety disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2008 rating decision of the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of sinus 
surgery conducted at a VA facility on July 9, 2007.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a July 2010 Travel Board hearing.  A hearing transcript 
has been associated with the claims file.

Additional evidence pertinent to the claim on appeal was 
submitted subsequent to the issuance of the April 2010 
supplemental statement of the case (SSOC).  This evidence was 
accompanied by a waiver of RO consideration.  See 38 C.F.R. 
§ 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran has alleged that his July 2007 sinus surgery was 
performed negligently, resulting in a cerebral spinal fluid (CSF) 
leak and meningitis.  He also alleged that he attempted to return 
for further treatment after his surgery due to his continued 
headaches and high fevers, but was not adequately treated for 
these complaints by his VA surgeon.  VA treatment records located 
in the claims file document that he underwent sinus surgery in 
July 2007and that the Veteran discharged himself from the 
hospital approximately four days later against medical advice.  
He subsequently sought treatment at both the VA and at private 
facilities with complaints of fevers and headaches.

Under the provisions of 38 U.S.C.A. § 1151, the VA must pay 
compensation to a claimant in the same manner as if such 
disability, aggravation or death were service-connected under the 
following circumstances: if the veteran suffers from additional 
disease or injury, or an aggravation of an existing disease or 
injury, caused as a result of VA training, hospitalization, 
medical or surgical treatment, or examination; or caused in the 
pursuit of certain vocational rehabilitation.  The qualifying 
disability or death must not be the result of the veteran's 
willful misconduct.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 
(2010).  

For claims filed on or after October 1, 1997, as in this case, a 
claimant is required to show fault or negligence in medical 
treatment.  Specifically, the claimant must show additional 
disability or death which was caused by VA hospital care, medical 
or surgical treatment or examination; and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the hospital care, medical or surgical 
treatment, or examination.  In the alternative, the claimant must 
show that he/she suffers from additional disability or death 
which was caused by VA hospital care, medical or surgical 
treatment or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B); 63 Fed. 
Reg. 31,263 (1998); VAOPGCPREC 40-97.

In determining whether additional disability exists, the physical 
condition immediately prior to the disease or injury upon which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. 
§ 3.361(b).

It is also necessary to show that additional disability actually 
resulted from such disease, or that an injury or an aggravation 
of an existing disease or injury was suffered as a result of 
hospitalization or medical treatment and is not merely 
coincidental therewith.  The mere fact of aggravation, alone, 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as a result 
of training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(1).  

Under VA's duty to assist, if the medical evidence of record is 
insufficient, the Board is always free to supplement the record 
by seeking additional medical records, and an advisory opinion or 
ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
see also Duenas v. Principi, 18 Vet. App. 512 (2004). 

The July 2007 VA operative report detailing the sinus surgery 
indicated that the risks and benefits of the surgery were 
explained to the Veteran and that he signed a consent form.  
During his July 2010 hearing, the Veteran testified that he 
recalled signing an electronic consent form but alleged that VA 
"never explained what the risks could be."  A copy of the 
signed consent form is not of record.  On remand, copies of the 
consent form and any documentation showing what the likely risks 
could be as a result of the surgery should be associated with the 
claims file.  A factor in determining whether an event was 
unforeseeable is whether the expected risks/complications of such 
surgery were explained and whether the Veteran gave informed 
consent for the procedure giving rise to the claimed disability.  
38 C.F.R. §§  3.361(d)(1)(ii), (2) and 17.32.  This record is 
relevant to the instant claim and must be obtained.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

The June 2008 and October 2009 VA examiners opined that there was 
no evidence of carelessness, negligence, a lack of proper skill 
or any error in judgment in the July 2007 surgery.  Neither 
examiner described the Veteran's physical condition immediately 
prior to the July 2007 surgery, upon which the Veteran's claim 
for compensation is based, nor compared it with the subsequent 
physical condition resulting from the claimed VA treatment, to 
include whether he had meningitis prior to the surgery or 
contracted it at the VA Medical Center (VAMC) while hospitalized 
after his surgery.  In a January 2010 private opinion, Dr. S. L. 
indicated that he had seen the Veteran on one occasion, and 
although he did not review the records related to the July 2007 
surgery, no response to the Veteran's continued complaints of 
fever and headaches for 44 days would "be outside of the 
standard of care."  However, rationales for these opinions were 
not provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (a medical opinion that contains only data and conclusions 
is not entitled to any weight).  The January 2010 private opinion 
was rendered without reviewing the appropriate treatment records 
and was not given to the degree of certainty or to the standard 
required to substantiate the Veteran's claim.

A new VA examination is therefore required to determine whether 
there is additional disability caused by the July 2007 VA sinus 
surgery and, if so, whether it was proximately caused by VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault or was an event that was 
not reasonably foreseeable.  See 38 U.S.C.A. § 1151.  Thus, the 
Board feels that the Veteran should be afforded an examination by 
a physician, who has not participated in his treatment or offered 
an opinion on this matter, to obtain an opinion needed to reach 
an informed decision.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any missing pertinent 
medical records from the Minneapolis VAMC, 
not already associated with the claims file, 
from February 2007 to August 2007, in 
particular copies of any documentation 
showing that VA explained what the likely 
risks could be as a result of the procedure 
and the consent form signed by the Veteran 
related to his sinus surgery conducted on 
July 9, 2007.  All responses/records received 
should be associated with the claims file.  
If any of the requested records are 
unavailable, this should be documented in the 
claims file.

2.  Following the completion 1 above, 
schedule the Veteran for an examination, by 
an appropriate physician, who has not 
previously been involved in the Veteran's 
care or in giving an opinion on his 1151 
claim.  The claims file with associated 
treatment records and this remand must 
be made available to, and be reviewed 
by, the examiner in connection with the 
examination, and he/she should so 
indicate in the report.  All necessary 
studies and/or tests for an accurate 
assessment should be conducted.  

After a thorough review of the claims file 
and the clinical findings of the examination, 
the examiner should: (1) describe the 
Veteran's physical condition immediately 
prior to the July 9, 2007 surgery upon which 
the 1151 claim is based and compare it with 
the subsequent physical condition resulting 
from the claimed VA treatment on and after 
the July 9, 2007 surgery, to include whether 
he had meningitis prior to the surgery or 
contracted it at the VAMC while hospitalized 
after his surgery, (2) discuss the nature and 
extent of any "additional disability" 
attributable to VA treatment, and (3) opine 
whether any "additional disability" was 
caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing 
the hospital care, medical or surgical 
treatment.  The examiner must also express an 
opinion as to (1) whether it is as likely as 
not (50 percent or greater probability) that 
any current disorder, or aggravation of any 
preexisting disorder, is the result of VA 
medical treatment/hospitalization for sinus 
surgery on July 9, 2007 and thereafter, (2) 
whether any such current disorder was a 
"necessary consequence" of VA medical 
treatment/hospitalization properly 
administered with the express or implied 
consent of the Veteran, and (3) whether any 
such current disorder is due to the natural 
progression of a disease or injury that 
occurred prior to or after the VA sinus 
surgery on July 9, 2007.  In addition, the 
examiner should comment as to whether the 
Veteran's discharge in July 2007, which was 
against medical advice, had any impact on his 
claimed surgical complications.  If the 
examiner determines that VA's actions caused 
additional disability to the Veteran, then 
the examiner should offer an opinion on 
whether the evidence shows an event not 
reasonably foreseeable possibly caused the 
additional disability to the veteran.  When 
considering whether any disability was caused 
by an event not reasonably foreseeable, the 
examiner should discuss whether the 
risks/complications of such surgery was 
explained to the Veteran prior to the surgery 
and whether he signed an informed consent 
form.  

In rendering his or her opinion, the examiner 
should comment as to whether, in performing 
the July 2007 surgical procedure, any VA 
physician failed to exercise the degree of 
care that would be expected of a reasonable 
health care provider.  In providing the 
requested opinion(s), the examiner should 
consider and address any other medical 
opinions on this issue in the record, as well 
as the Veteran's assertions.  The examiner 
should set forth all examination findings, 
together with the complete rationale for the 
comments and opinions expressed, in a printed 
report.  If any requested opinion cannot be 
given, the examiner should give the reason(s) 
why.

3.  To help avoid future remand, ensure that 
all requested actions have been accomplished 
(to the extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completing the above requested 
action, and any additional notification and 
development deemed warranted, readjudicate 
the claim for compensation benefits, pursuant 
to the provisions of 38 U.S.C.A. § 1151, in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, furnish the Veteran and his 
representative an SSOC that includes clear 
reasons and bases for all determinations, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


